                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


MARJORIE E. WOODS,                            §
                                              §
                 Plaintiff,                   §               SA-19-CV-00446-DAE
                                              §
vs.                                           §
                                              §
TOM TORKELSON, CEO, IDEA                      §
PUBLIC SCHOOLS; AND RYANE                     §
BURKE, PRINCIPAL, IDEA WALZEM                 §
ACADEMY,                                      §
                                              §
                 Defendants.                  §



                  ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned issued an Order granting Plaintiff’s motion to proceed in

forma pauperis in this action and ordering docketing and service of Plaintiff’s proposed

Complaint. Accordingly, all matters referred to the Magistrate Judge have been considered and

acted upon.

       IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       SIGNED this 6th day of May, 2019.




                                   ELIZABETH S. ("BETSY") CHESTNEY
                                   UNITED STATES MAGISTRATE JUDGE




                                             1
